Citation Nr: 1233830	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-38 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of corn excision, left foot. 

2. Entitlement to service connection for bilateral foot disability, to include bunions and flat feet. 


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from June 1977 to August 1989. 

These matters come before the Board of Veterans' Appeals from an October 2007 rating decision by the Regional Office (RO) in Oakland, California which denied service connection for residuals of corn excision, left foot, and for a bilateral foot disability, to include bunion deformity and flat foot deformity. 

In March 2010 the Board remanded the claim for a VA examination

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim was previously remanded to obtain an opinion as to whether there are any residuals from the Veteran's in service corn excision, and whether the Veteran's bilateral foot disabilities, to include bunions and flat feet, were related to service. 

In March 2012, a VA examination was conducted.  However the examiner was only asked whether the current foot condition bunion deformity, flat foot deformity, and hammertoe were caused by the condition he was treated for in service.  The examiner identified the in service treatment as corn shaving, and opined that this does not cause bunions, hammer toes and flat feet.  The examiner failed to address whether the Veteran's bilateral foot conditions developed during service or were related to wearing combat boots in service, which the Veteran contends.  In service the Veteran complained about foot pain related to wearing combat boots, and he was given a physical profile to allow him to wear civilian shoes and not work where steel boots were mandatory.  The examiner also failed to provide an opinion as to the etiology of the currently diagnosed degenerative joint disease of both feet. 

While the examination itself is inadequate in that it addresses pertinent physical findings, the opinion and rationale are inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran is currently incarcerated and the March 2012 examination is adequate with regard to the physical findings.  As such, the Board will remand so the examiner can offer an addendum to the opinion.   

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Failure of the Board to ensure compliance is error as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271   (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the examiner who performed the March 2012 examination.  If the examiner is not available, forward to the claims folder to an appropriate medical professional to obtain the opinion.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not that any diagnosed bilateral foot condition (noted in the March 2012 examination to be pes planus, hammer toes, hallux valgus, corns and degenerative joint disease) is related to service, to include a corn excision on the left foot, wearing combat boots in service, or any other incident in service.  

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


